NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Argued May 27, 2021
                                 Decided June 30, 2021

                                         Before

                             MICHAEL S. KANNE, Circuit Judge

                             MICHAEL Y. SCUDDER, Circuit Judge

                             THOMAS L. KIRSCH II, Circuit Judge

No. 20-2802

CHAD RAY,                                         Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Southern District of Indiana,
                                                  Indianapolis Division.
      v.
                                                  No. 1:19-cv-04999
ANDREW M. SAUL, Commissioner of
Social Security,                                  Timothy Adam Baker,
       Defendant-Appellee.                        Magistrate Judge.

                                       ORDER

       Chad Ray worked for years in jobs requiring heavy lifting and now suffers from
chronic back pain. He sought Social Security disability benefits on the basis that he was
incapable of working during a three-year period from January 2015 through December
2017. Following a hearing, an administrative law judge concluded that Ray, despite his
persistent back pain, remained capable of working certain sedentary jobs and therefore
was not disabled. The district court upheld that determination. On appeal Ray argues
that the ALJ improperly discounted his account of his back pain, the limitations it
imposes, and his treating physician’s medical opinion about his inability to work.
No. 20-2802                                                                       Page 2

       We affirm, as we cannot say the ALJ’s decision lacks evidentiary support under
the deferential standard that controls our review. To be sure, the ALJ could and should
have done more to evaluate the opinion of Ray’s treating physician within the
framework prescribed by the Commissioner’s regulations. But any error was harmless
given the totality of the evidence otherwise supporting the ALJ’s finding that Ray had
not demonstrated he was disabled during the relevant period of 2015 through 2017. In
the end—and mindful that his back pain took a turn for the worse in 2018—Ray did not
present enough evidence to prove that he was disabled during the relevant period.
                                            I
                                           A
       Chad Ray worked for much of his life as a welder and millwright, jobs requiring
much physical labor. Since 2004, however, he has experienced chronic back pain. He
underwent back surgery in August 2012 to address the pain and has not worked since
about that time.
       Beginning in 2014, Ray started seeing Dr. Diane Zaragoza, a primary care
physician, to treat his back pain. Ray’s pain ebbed and flowed from 2014 through 2017.
In 2015, in connection with then-ongoing child support proceedings, Dr. Zaragoza
wrote a letter observing that Ray’s back pain left him disabled and unable to work.
       A year later, in January 2016, Ray underwent a second back surgery, this time to
remove hardware implanted during the 2012 surgery. The hardware removal, Ray’s
physicians advised, would mitigate his continued back pain. Dr. Zaragoza’s treatment
notes show that the second surgery seems to have helped. Ray’s back pain temporarily
improved, though he still used a cane to walk.
                                           B
       In July 2016, just five months after the second surgery, Ray filed a claim for
disability benefits for a three-year period beginning on January 23, 2015. Two agency
consultants, Dr. J.V. Corcoran and Dr. Jerry Smartt, Jr., reviewed Ray’s medical records
and concluded that he could perform sedentary work with some accommodations.
Another agency physician, Dr. Amanda Stram, performed a consultative examination
but reported that her ability to examine Ray was limited due to his significant back
pain. Dr. Stram recorded that Ray needed a cane to walk, but also that he had “5/5
strength” in his extremities and no muscular atrophy.
      In August 2018, Ray, appearing in a wheelchair, testified at a hearing before an
ALJ. He described serious chronic back pain that prevented him from working and
No. 20-2802                                                                         Page 3

affected his family life. The ALJ also heard testimony from an impartial medical expert,
Dr. Ashok Jilhewar, and a vocational expert.
       Applying the requisite five-step analysis, the ALJ determined Ray was not
disabled. See 20 C.F.R. § 404.1520(a). Ray, the ALJ determined, had the residual
functional capacity or RFC to perform certain sedentary work during the relevant
period—January 23, 2015 to December 31, 2017 (the date last insured). In making this
determination, the ALJ weighed the opinion testimony offered by Ray’s treating
physician, the written evaluations completed by consulting physicians, and the
testimony of Dr. Jilhewar, the impartial medical expert.
        The ALJ discounted the opinion of Ray’s treating physician, Dr. Zaragoza, after
determining her views rested on the ultimate conclusion that Ray was disabled rather
than on medical evidence supporting that view. The medical opinion Dr. Zaragoza did
offer, the ALJ reasoned, largely parroted Ray’s own accounts of his pain. By contrast,
the ALJ assigned great weight to the opinions of the two agency consultants,
Dr. Corcoran and Dr. Smartt, and the impartial medical expert, Dr. Jilhewar, because
their opinions aligned more with the totality of the evidence in the medical record.
        The ALJ then concluded, in light of the RFC determination and testimony offered
by the vocational expert, that Ray could work certain sedentary jobs, including as a
circuit board screener or eyewear assembler.
       The district court affirmed the denial of benefits. Ray now appeals.
                                             II
       We will affirm a decision on disability benefits if the ALJ supported her
determination with substantial evidence. See Biestek v. Berryhill, 139 S. Ct. 1148, 1153
(2019). “[W]hatever the meaning of ‘substantial’ in other contexts,” the Supreme Court
has emphasized, “the threshold for such evidentiary sufficiency is not high” in the
context of disability benefits determinations. Id. at 1154. Indeed, substantial evidence
“means only such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.” Karr v. Saul, 989 F.3d 508, 511 (7th Cir. 2021) (internal quotations
omitted).
                                             A
       Ray contends that the ALJ improperly discounted his treating physician’s
testimony in two ways—by neither assigning Dr. Zaragoza’s opinion controlling weight
nor expressly applying the factors prescribed by the Commissioner’s regulations for
evaluating a treating physician’s opinion.
No. 20-2802                                                                        Page 4

       Substantial evidence supports the ALJ’s decision not to give Dr. Zaragoza’s
opinion controlling weight. For claims like Ray’s filed before March 27, 2017, a treating
physician’s opinion is entitled to controlling weight if it is both supported by sound
medical evidence and consistent with the record. See 20 C.F.R. § 404.1527(c)(2). Once
contrary evidence is introduced, however, a treating physician’s opinion becomes just
one piece of evidence for the ALJ to evaluate. See Bates v. Colvin, 736 F.3d 1093, 1099–100
(7th Cir. 2013).
        The ALJ found that Dr. Zaragoza went too far by offering an opinion on the
ultimate issue—whether Ray was disabled during the relevant period, a question
reserved for the Commissioner. See 20 C.F.R. § 404.1527(d)(1); Clifford v. Apfel, 227 F.3d
863, 870 (7th Cir. 2000) (“A claimant, however, is not entitled to disability benefits
simply because a physician finds that the claimant is ‘disabled’ or ‘unable to work.’”).
As for the April 2018 opinion that Ray was unable to work, the ALJ rightly pointed out
that Dr. Zaragoza provided that opinion in a questionnaire that post-dated Ray’s date
last insured by three months. So, too, did the ALJ emphasize that, regardless of the date
of that opinion, Dr. Zaragoza failed to root it in examination observations and findings
from the relevant disability period. The ALJ also stood on solid ground by disregarding
Dr. Zaragoza’s May 2015 letter because she prepared it in connection with Ray’s child
support proceedings—an issue irrelevant to a disability hearing.
       To be sure, Ray is right that the ALJ failed to expressly analyze Dr. Zaragoza’s
opinion within the framework of the factors delineated in 20 C.F.R. § 404.1527(c).
Among the factors an ALJ must consider in weighing a medical opinion after deciding
not to give a treating source’s opinion controlling weight are the length, nature, and
extent of the treatment relationship; frequency of examination; the physician’s specialty;
the types of tests performed; and the consistency and support for the physician’s
opinion throughout the record. See id.
       Generally acknowledging the regulatory factors is insufficient. See, e.g., Campbell
v. Astrue, 627 F.3d 299, 308 (7th Cir. 2010). While we will not vacate or reverse an ALJ’s
decision based solely on a failure to expressly list every checklist factor, we do expect
the ALJ to analyze the treating source’s medical opinion “within the multifactor
framework delineated” in the regulation. Karr, 989 F.3d at 512; see also Gerstner v.
Berryhill, 879 F.3d 257, 263 (7th Cir. 2018). On the other hand, we will affirm the ALJ’s
decision if we are confident that the ALJ’s reasoning sufficiently accounted for the
substance of the prescribed factors.
      The written decision conveys how closely the ALJ considered Dr. Zaragoza’s
opinion within the context of her treatment relationship with Ray and the consistency
No. 20-2802                                                                           Page 5

and supportability of her opinion. This is far from a case where the ALJ disregarded a
treating physician’s opinion without explanation.
       To the contrary, the ALJ discounted Dr. Zaragoza’s opinion for three main
reasons. First, Dr. Zaragoza’s medical opinion was inconsistent with the record as a
whole, specifically the testimony given by the medical expert, Dr. Jilhewar, and the
agency consultants. Where Dr. Zaragoza, for instance, concluded that Ray could not
perform sedentary work because of his pain, the other medical experts determined that
the evidence showed Ray capable of such work. Second, several of Dr. Zaragoza’s
conclusions reflected final determinations of disability rather than objective medical
evaluations—and therefore were entitled to no weight. Third, the ALJ observed that
much of Dr. Zaragoza’s opinion merely recounted Ray’s subjective pain symptoms. See
42 U.S.C. § 423(d)(5)(A) (explaining that a claimant’s assertions of pain, taken alone, are
not conclusive of disability). All of this, when taken together, gave the ALJ ample
reason to discount Dr. Zaragoza’s opinion.
                                              B
       Even if we concluded that the ALJ erred in failing to expressly consider each of
the checklist factors, we would not remand for further proceedings because any error
was harmless. If an error “leaves us convinced that the ALJ would reach the same result
on remand, then the error is harmless and a remand is not required.” Karr, 989 F.3d at
513.
       We have no doubt that any error here was harmless. The record shows that,
although Dr. Zaragoza did have a long treatment relationship with Ray, review of her
treatment notes during this period shows little more than recordings of Ray’s reported
symptoms of pain and lists of prescribed medications. Consider, too, that
Dr. Zaragoza’s opinion, to the extent that it is a medical opinion, conflicts with the
conclusions of the agency consultants and Dr. Jilhewar’s testimony at the hearing. We
are confident that were we to remand, the ALJ would make the same determination a
second time around.
        Remember that Ray has the burden of proving that he is disabled. See 20 C.F.R.
§ 404.1512(a); see also Summers v. Berryhill, 864 F.3d 523, 527 (7th Cir. 2017). He failed to
carry that burden. Much of his case stands on Dr. Zaragoza’s medical opinion, and he
did little to supplement that opinion with other evidence. Perhaps even more, the other
record evidence affirmatively undermined Dr. Zaragoza’s opinion. For his part,
Dr. Jilhewar testified that there was no record evidence of motor weakness during the
relevant period. And the agency consultants, Dr. Corcoran and Dr. Smartt, opined that
the evidence made clear that Ray could have performed certain sedentary work.
No. 20-2802                                                                           Page 6

                                              C
       Ray also contends that the ALJ improperly disregarded Ray’s subjective pain
symptoms. The agency’s regulations set out factors an ALJ must consider when
evaluating a claimant’s statements about how pain limits his ability to work. See
20 C.F.R. § 404.1529(c). The factors include the level of pain, aggravating factors, a
claimant’s medication, treatment, limitations, and the claimant’s daily activities. Id.; see
also Gedatus v. Saul, 994 F.3d 893, 903–04 (7th Cir. 2021) (more fully describing the
factors).
       An ALJ’s findings concerning the intensity, persistence, and limiting effects of a
claimant’s symptoms must be explained sufficiently and supported by substantial
evidence. See McKinzey v. Astrue, 641 F.3d 884, 890 (7th Cir. 2011). So long as the ALJ
issues a reasoned explanation, we “will not overturn an ALJ’s credibility determination
unless it is patently wrong.” Id.; see also Gerstner, 879 F.3d at 264. Patently wrong is a
high threshold—“only when the ALJ’s determination lacks any explanation or support
… will [we] declare it to be ‘patently wrong’ and deserving of reversal.” Elder v. Astrue,
529 F.3d 408, 413–14 (7th Cir. 2008) (citations omitted).
        Because the ALJ’s weighing of Ray’s reported symptoms in the context of the
whole record is supported by substantial evidence, we find no reversible error on this
front either. Ray testified at the hearing that he had difficulty lifting, standing, walking,
sitting, and needed assistance to get around. The ALJ took these complaints into
account, crediting these difficulties as reasonably likely to be the result of his
impairments. The ALJ also credited the account of Ray’s wife, who provided a written
explanation of Ray’s limited abilities at home, in informing the view as to the severity
and limiting effects of Ray’s ailments.
       But the ALJ concluded that Ray’s complaints about the limiting effects of his
symptoms were inconsistent with the medical evidence and testimony in the record.
While crediting some limitations on Ray’s ability to work, the ALJ observed that Ray
would still have been able during the relevant period to perform the sedentary work
identified by the vocational expert. The medical record evidence, agency consulting
opinions, and the objective medical opinion of Dr. Jilhewar, the ALJ added, were at
odds with Ray’s statements about the severity of his symptoms. Taking all this into
account, the ALJ provided sufficient reasoning to assure us that this credibility
determination was not patently wrong.
No. 20-2802                                                                      Page 7

                                           III
      We close by underscoring that Ray’s condition seems to have materially
worsened in early 2018, after the relevant period of disability. We say this because the
impartial medical expert, Dr. Jilhewar, testified that Ray’s motor skills worsened in
February 2018. And in April 2018, three months after Ray’s last date insured,
Dr. Zaragoza completed a disability questionnaire in which she stated that Ray required
a wheelchair and could no longer perform even sedentary work.
        But recall that the relevant period for which Ray seeks disability benefits is
January 2015 to December 2017. His condition materially worsening in 2018 does not
itself show that Ray was disabled during the relevant period. At the very least, we
cannot say the ALJ—when presented with no express evidence connecting the 2018
downturn to conditions present during the relevant period—committed reversible error
in concluding that Ray had failed to carry the burden of proving he was disabled.
       The ALJ’s analysis could well have been better, but there is no basis to overturn
her determination, especially under the deferential standard controlling our review.
Disability applicants bear the burden of proving disability—something Ray failed to do
for the relevant period. We therefore AFFIRM.